DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Candelore and Fadell both teach appliances located within a building that can communicate with the system [paragraph 31 of Candelore; paragraph 57,327 of Fadell]. Wang is relied upon for the change of operation mode of the device in response to the communication.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell US 20150156031 in view of Wang US 20060156361.

Regarding claim 1, Fadell disclose(s) the following claim limitations:
An electronic doorbell, comprising: 
an outer housing configurable to couple to a building (i.e. head unit has housing) [paragraph 325; fig. 8a-c]; 
a camera coupled to the outer housing, the camera configurable to capture an image (i.e. camera 828 captures image) [paragraph 246,325; fig. 8a-c]; 
a microphone coupled to the outer housing, the microphone configurable to audibly detect a noise (i.e. microphone 844 detects noise) [paragraph 246,325; fig. 8a-c]; 
a speaker coupled to the outer housing, the speaker configurable to emit sound (i.e. speaker 836 emits sound) [paragraph 325; fig. 8a-c]; 
a motion detector coupled to the outer housing, the motion detector configurable to detect motion along an outside portion of the building (i.e. motion detector 828 detects motion near door) 
wherein the electronic doorbell is configurable to enable a visitor to sound an electronic chime (i.e. button 812 sounds chime) [paragraph 327; fig. 8a-c], 
wirelessly receive a notification from an appliance located within the building (i.e. doorbell communicates to a user communicative component of the smart environment) [paragraph 57,327; fig. 8a-c].
wherein the electronic doorbell is configurable to receive a wireless notification from the appliance (i.e. doorbell communicates to a user communicative component of the smart environment) [paragraph 57,327; fig. 8a-c]; 
at least one of the camera, the speaker, microphone and motion detector changes from a sleep mode to an alert mode that consumes more power than the sleep mode (i.e. sensing features of a device may be enable/disabled. Further, when a visitor is detected, the system can be put on alert and be operative to increase the sensing functionality of one or more smart devices of environment 100 in response to detecting suspicious visitor behavior, such as, by increasing the sampling rate of a sensing component (this would increase power consumption.) [paragraph 312,402,412,447].
Fadell do/does not explicitly disclose(s) the following claim limitations:
when the electronic doorbell receives the wireless notification at least one of the camera and microphone changes from a sleep mode to an alert mode that consumes more power than the sleep mode

when the electronic doorbell receives the wireless notification at least one of the camera and microphone changes from a sleep mode to an alert mode that consumes more power than the sleep mode (i.e. camera of device can be awakened by a triggering signal which can be from motion) [paragraph 8]
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Wang to have wherein the electronic doorbell is configurable to receive a wireless notification from the appliance whereby when the electronic doorbell receives the wireless notification at least one of the camera and microphone changes from a sleep mode to an alert mode that consumes more power than the sleep mode.
It would be advantageous because this will conserve power by turning off the camera when not in use. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Wang to obtain the invention as specified in claim 1.

Regarding claim 4, Fadell disclose(s) the following claim limitations:
The electronic doorbell of 1, wherein the electronic doorbell is configurable to wirelessly transmit a visitor alert to the appliance, wherein the visitor alert comprises one of a notification that a visitor is present at the (i.e. doorbell can detect and communicate with a user about a visitor. Visitor can also leave a message) [paragraph 421,429; fig. 20].

Regarding claim 5, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 4, wherein the electronic doorbell is configured to wirelessly transmit visitor alert to the appliance via the wireless network of the building (i.e. communication can be done wirelessly) [paragraph 57].

Regarding claim 6, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 4, wherein the speaker of the electronic doorbell comprises a first speaker and wherein the electronic doorbell is configured to cause a second speaker of the appliance to emit an audible notification comprising the visitor alert (i.e. an audible notifying sound) [paragraph 99].

Regarding claim 7, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 4, wherein the visitor alert is configurable to cause a display screen of the appliance device to display a visual (i.e. live stream can be provided to the user via a video enabled smart device) [paragraph 121,123].


Regarding claim 8, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 7, wherein the visual notification comprises the video, and wherein electronic doorbell is further confiused to transmit the video l to the appliance via a wireless network of the building (i.e. live stream can be provided to the user via a video enabled smart device) [paragraph 121,123].

Regarding claim 10, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 1, wherein the electronic doorbell is configured to enable two-way audio communication between the appliance and the electronic doorbell via a communication hub (i.e. network connected smart device can establish two way voice communication. These smart devices could be the doorbell and an appliance of the system.) [paragraph 136].

Claim 11 is rejected using similar rationale as claims 1 and 4.

Regarding claim 12, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 11, wherein the appliance is located within the building, and the appliance comprises at least one of a refrigerator, range, microwave, dishwasher, laundry machine, dryer, and vacuum (i.e. smart appliances such as refrigerator.) [paragraph 57].

Regarding claim 13, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 12, further comprising a communication hub that communicatively couples the electronic doorbell to the appliance; the electronic chime communicatively coupled to the communication hub; and a remote computing device communicatively coupled to the communication hub (i.e. connection to network connected smart device established through a hubbed network 212) [paragraph 103; fig. 2].

Claim 17 is rejected using similar rationale as claims 1 and further below.
Fadell disclose(s) the following claim limitations:
Receive an audible safety message detected by a second microphone of a mobile computing device or a third microphone of an appliance located within a building to which the electronic doorbell is coupled, wherein the speaker of the electronic doorbell is not configured to emit the audible (i.e. a left message by the visitor would not be emitted by the doorbell speaker and could be broadcasted on any of the smart devices in the system.) [paragraph 429].

Regarding claim 18, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 17, wherein the audible safety message comprises at least one of a predetermined word or a predetermined message (i.e. pre-recorded messages can be broadcasted.)  [paragraph 141].

Regarding claim 19, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 17, wherein the electronic doorbell is configured to perform an action in response to the system receiving the audible safety message (i.e. active communication from the user to the visitor via doorbell, can enable feedback to the visitor in form of an automated message) [paragraph 422].

Regarding claim 20, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 19, wherein the action comprises at least one of recording an image with the camera of the electronic (i.e. active communication from the user to the visitor via doorbell, can enable feedback to the visitor in form of an automated message) [paragraph 422].


Claim(s) 2, 3, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Wang in view of Candelore US 20150245163.


Regarding claim 2, Fadell with Wang do/does not explicitly disclose(s) the following claim limitations:
wherein the electronic doorbell is configurable to display the image captured by the camera on a display screen of the appliance.

However, in the same field of endeavor Candelore discloses the deficient claim limitations, as follows:
wherein the electronic doorbell is configurable to display the image captured by the camera on a display screen of the appliance (i.e. an appliance in the house displays the video) [paragraph 31].

It would be advantageous because this could enable the user to see images on a device other than the central controller. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Wang with Candelore to obtain the invention as specified in claim 2.


Regarding claim 3, Candelore disclose(s) the following claim limitations:
The electronic doorbell of Claim 1, wherein the speaker of the electronic doorbell comprises a first speaker and wherein the electronic doorbell is further configurable cause a second speaker of the appliance to emit the noise detected by the microphone (i.e. an appliance in the house displays the audio video content) [paragraph 31].


Regarding claim 14, Candelore disclose(s) the following claim limitations:
The electronic doorbell system of Claim 13, wherein the speaker of the electronic doorbell comprises a first speaker wherein the microphone of (i.e. an appliance in the house displays the audio video content) [paragraph 31].

Regarding claim 15, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 14, wherein the audible message comprises a first audible message, wherein the microphone of the electronic doorbell comprises a first microphone, wherein a second microphone of the appliance is configurable to detect a second audible message and wherein the first speaker of the electronic doorbell is configurable to emit the second message (i.e. an appliance in the house displays the audio video content. This could be a two way communication as discussed in claim 10) [paragraph 136].

Regarding claim 16, Fadell disclose(s) the following claim limitations:
The electronic doorbell system of Claim 15, wherein a third speaker of the remote computing device is configured to emit the first audible message and the second audible message; wherein a third microphone of the remote computing device is configured to detect a third audible message; and wherein the first speaker of the electronic doorbell and the second (i.e. This could be a two way communication as discussed in claim 10) [paragraph 136].

Regarding claim 21, Fadell disclose(s) the following claim limitations:
The electronic doorbell of Claim 17, wherein the electronic doorbell is configurable to cause the speaker to emit a noise detected by the third microphone of the appliance (i.e. an appliance in the house displays the audio video content) [paragraph 31].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Jared Walker/Primary Examiner, Art Unit 2426